Reddy v Abitbol (2020 NY Slip Op 02429)





Reddy v Abitbol


2020 NY Slip Op 02429


Decided on April 24, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 24, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, CURRAN, AND DEJOSEPH, JJ.


414 CA 19-02057

[*1]DEEPIKA REDDY, PLAINTIFF-APPELLANT,
vGILLES R.R. ABITBOL, DEFENDANT-RESPONDENT.


DEEPIKA REDDY, PLAINTIFF-APPELLANT PRO SE.
GILLES R.R. ABITBOL, DEFENDANT-RESPONDENT PRO SE. 

	Appeal from an order of the Supreme Court, Onondaga County (Gregory R. Gilbert, J.), entered June 24, 2019. The order denied the motion of plaintiff to, inter alia, vacate an order dated December 7, 2018. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: April 24, 2020
Mark W. Bennett
Clerk of the Court